



Exhibit 10.37




Amendment to Top-Up Option Agreement(s)1 




The applicable Nonqualified Stock Option Award Agreement with a former holder of
Class B Units in Prime Security Services TopCo Parent L.P. (“Topco”), in respect
of certain stock options granted on January 18, 2018 (the “Top-Up Option
Agreement”), is hereby amended as follows:


1.
Vesting of the Tranche B Option. The following language shall be inserted
following the first paragraph of Section 2 (Vesting) of the Top-Up Option
Agreement(s):



Notwithstanding anything to the contrary in this Section 2, the Tranche B Option
shall remain eligible to vest following any termination of the Participant’s
employment with, or engagement to provide services to, the Company and its
Affiliates on or after February 21, 2019, other than a termination of the
Participant’s employment with, or engagement to provide services to, the Company
and its Affiliates for Cause, until the final Measurement Date in accordance
with the terms of this Agreement; provided, however, that the number of Option
Shares subject to the Tranche B Option that shall vest as of any Measurement
Date following such termination shall equal the greater of (x) the number of
Option Shares that would have vested pursuant to the terms of this Agreement but
for this paragraph and (y) the product of (A) the percentage of the Tranche B
Option that would have vested had the Participant not experienced a termination
of the Participant’s employment with, or engagement to provide services to, the
Company and its Affiliates and (B) a fraction, the numerator of which is the
number of full years elapsed from February 21, 2019, through the date of the
Participant’s employment with, or engagement to provide services to, the Company
and its Affiliates terminates (or if smaller, five), and the denominator of
which is five (the “Service Percentage Factor”).


If the Participant experiences a termination of the Participant’s employment
with, or engagement to provide services to, the Company and its Affiliates for
any reason (other than for Cause), then as of the date immediately following the
first anniversary of the date of such termination (or if such termination of the
Participant’s employment with, or engagement to provide services to, the Company
and its Affiliates is by the Participant without Good Reason, then as of the
date of such termination), the Participant shall forfeit the number of
then-unvested Option Shares that would result by multiplying the inverse of the
Service Percentage Factor by the number of then-unvested Option Shares subject
to the Tranche B Option. For the avoidance of doubt, all then-unvested Options
Shares subject to the Tranche B Option are forfeited immediately upon a
termination of the Participant’s employment with, or engagement to provide
services to, the Company and its Affiliates for Cause.












_____________________________
1Capitalized terms used but not otherwise defined in this Amendment shall have
the meanings ascribed to them in the Top-Up Option Agreement(s).


Doc#: US1:12891183v2

--------------------------------------------------------------------------------




2.
Expiration of the Top-Up Options. The following language shall be inserted as a
new subsection (e) to Section 3 (Expiration) of the Top-Up Option Agreement(s):



Notwithstanding anything to the contrary in this Section 3 and subject to the
terms of Section 2 of this Agreement, following any termination of the
Participant’s employment with, or engagement to provide services to, the Company
and its Affiliates for any reason (other than for Cause), the Option shall
remain outstanding until the earlier of (x) the expiration of the Option Period
(i.e., January 18, 2028) and (y) the date on which the Option Shares subject to
the Option are forfeited in accordance with Section 2 of this Agreement.


*    *    *




2